DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-6 are pending. Claims 1-6 are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the meaning of the phrase “wherein the biofortified grain flour comprises an amount of nicotianamine which is at least 50% higher than a non-biofortified wheat” is not clear. The claim administers “an effective amount of biofortified grain flour”. The claim does not establish an amount of nicotianamine in the administered grain and does not recite administering wheat to the avian. It is not clear how wheat, which is not a grain that is administered, impacts the claimed manipulative steps, i.e., administering an avian a feed that comprises grain flour. 
Claim 1 is indefinite because the meaning of the phrase “wherein the biofortified grain flour comprises an amount of nicotianamine which is at least 50% higher than a non-biofortified wheat” is not clear. A claim may be rendered indefinite by reference to an object that is variable. MPEP 2173.05(b). The scope of the claimed “grain flour comprises an amount of nicotianamine which is at least 50% higher than a non-biofortified wheat” cannot be determined because the non-biofortified wheat nicotianamine amount is not recited and the non-biofortified wheat nicotianamine amount may vary depending upon the non-biofortified wheat. 
Claim 5 is indefinite because the meaning of the phrase “the cumulative FCR has been decreased by at least 12.5% relative to an avian delivered a feed composition which does not comprise biofortified grain flour” is not clear. It is not clear whether the claim requires both administration of a feed composition which does not comprise biofortified grain flour and administration of a feed composition which does comprise biofortified grain flour; or whether the claim only requires administration of a feed composition which does comprise biofortified grain flour. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Ala'Aldeen et al., US 2018/0125808 A1; in view of Singh et al., Rice NICOTIANAMINE SYNTHASE 2 expression improves dietary iron and zinc levels in wheat. 
Regarding claim 1: Ala'Aldeen discloses a method of decreasing a feed conversion ratio (FCR) (enhancing . . . feed conversion ratio, para 0127) in avians (chickens, poultry, turkey, geese, quail, ducks, birds, para 0056). Ala'Aldeen discloses delivering a feed composition (diet, para 0020) comprising iron (Fe III, para 0020) to an avian (poultry, turkeys, fowl, para 0020; chickens, para 0116) for at least four weeks (substantially 100% of the life of the animal from birth to death; age of 1 day continuing for 47 days, or more, para 0115). 
Ala'Aldeen discloses delivering feed (administered to animals, para 0494) that comprises method includes causing the animal to ingest or absorb an effective amount of iron (abstract). Ala'Aldeen discloses iron chelates (para 0582). 
Ala'Aldeen discloses the avian feed may include grain (para 0491) and grain flours (para 0429; grist, para 0076). Ala'Aldeen discloses an exemplary avian feed that includes wheat (para 0497, Table 2). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Ala'Aldeen does not discloses the avian feed comprises biofortified grain flour that comprises an amount of nicotianamine. 
Singh is drawn to NICOTIANAMINE SYNTHASE 2 expression that improves dietary iron and zinc levels in wheat (title). Singh discloses wheat lines expressing rice NICOTIANAMINE SYNTHASE 2 (OsNAS2) (p. 283, Abstract). Singh discloses significant increases of iron and zinc content in wheat grains of plants expressing either OsNAS2 or PvFERRTIN, or both genes (p. 283, col. 2, top para). Singh discloses food fortification with iron is difficult because iron compounds cause food to have a generally unacceptable flavor and color, thus making it unpalatable (p. 284, col. 1, 1st full para). Singh discloses biofortification of staple crops, i.e., enhancing the nutritional content of the edible parts, offers the most sustainable method to overcome micronutrient deficiencies (p. 284, col. 1, 1st full para). Singh discloses biofortification utilizing gene technology offers a multi-dimensional approach to enrich the required micronutrients specifically in the grains without altering overall yield (p. 284, col. 1, last sentence). Singh discloses iron is important for both plants and animals (p. 284, col. 2, 1st full para). Singh discloses wheat lines expressing PvFERRITIN and OsNAS2 (p. 288, 2nd col.). Singh suggests the grain could improve the well-being of millions of malnourished humans (p. 289, Discussion). Singh discloses engineering of wheat lines with high-iron and -zinc grains is a more economical and sustainable solution for micronutrient improvement (p. 290, col. 1). Singh discloses overexpression of NAS increases the production of nicotianamine (p. 290, col. 2, last para). Singh discloses constitutive expression of OsNAS2 is the preferred strategy for nutritionally relevant iron biofortification in wheat (p. 291, col. 1, 2nd full para). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to conduct a method of decreasing a feed conversion ratio (FCR) in avians comprising delivering to an avian a feed composition comprising an effective amount of iron and wheat flour, as taught in Ala'Aldeen, wherein the iron is provided via biofortified wheat grain that comprises nicotianamine, as taught in Singh, to obtain a method of decreasing a feed conversion ratio (FCR) in avians comprising delivering to an avian a feed composition comprising an effective amount of biofortified grain flour, wherein the grain comprises an amount of nicotianamine. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide iron in the form of biofortified grain because it provides iron fortification without negative attributes on flavor and color (Singh, p. 284, col. 1, 1st full para); offers a multi-dimensional approach to enrich the required micronutrients specifically in the grains without altering overall yield (Singh, p. 284, col. 1, last sentence); and is a more economical and sustainable solution for micronutrient improvement (Singh, p. 290, col. 1). 
With respect to the phrase, “wherein the biofortified grain flour comprises an amount of nicotianamine which is at least 50% higher than a non-biofortified wheat”: Singh discloses overexpression of NAS increases the production of nicotianamine (p. 290, col. 2, last para). Singh discloses constitutive expression of OsNAS2 is the preferred strategy for nutritionally relevant iron biofortification in wheat (p. 291, col. 1, 2nd full para). As such, Singh is encompassed within the breadth of the recited “wherein the biofortified grain flour comprises an amount of nicotianamine which is at least 50% higher than a non-biofortified wheat”.
Regarding claim 2: Ala'Aldeen discloses delivering the feed composition (diet, para 0020) for at least six weeks (substantially 100% of the life of the animal from birth to death; age of 1 day continuing for 47 days, or more, para 0115). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claims 3 and 4: Ala'Aldeen in view of Singh does not disclose the biofortified grain flour has a concentration of nicotianamine of at least 25 μmol/g (claim 3) or of at least 30 μmol/g (claim 4). 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the present case, the concentration of nicotianamine in the flour represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 5: Ala'Aldeen in view of Singh does not disclose the cumulative FCR has been decreased by at least 12.5% relative to an avian delivered a feed composition which does not comprise biofortified grain flour. However, one having ordinary skill in the art at the time the invention was filed would expect the FCR property to be realized in the method suggested in Ala'Aldeen in view of Singh because Ala'Aldeen in view of Singh suggests delivering the claimed animals the claimed composition for the claimed duration. 
Regarding claim 6: Singh discloses biofortified wheat (p. 291, col. 1, 2nd full para).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silver et al., US 2015/0080296 A1 discloses a maize nicotianamine synthase promoter (para 0323). 
Bangera et al., US 2014/0378755 A1 discloses a process for rapid breeding of animals (title). Bangera discloses modifying a plant cell (para 0075) with various DNA constructs, one of which is a maize nicotianamine synthase promoter (para 0078). 
Coffin, US 2013/0305398 A1, discloses genes and uses for plant enhancement (title). Coffin discloses maize nicotianamine is among numerous known promoters that are active in plant cells (para 0044). Coffin discloses transgenic plants also may be advantageously used to achieve earlier maturing, faster growing, and/or higher yielding crops and/or produce more nutritious foods and animal feedstocks when cultivated using nitrogen non-limiting growth conditions (para 0112). 
West et al., US 2010/0028518 A1, discloses nicotianamine as a natural replacer for EDTA in a food or beverage product (para 0006).
Note also Beasley et al., Nicotianamine-chelated iron positively affects iron status, intestinal morphology and microbial populations in vivo (Gallus gallus), discloses a method of decreasing a feed conversion ratio (FCR) (lower feed intake and feed conversion ratio, p. 2, “Experiment 2 – Feeding trial of control and biofortified white wheat flour” section) in avians (chickens, p. 2, “Experiment 2 – Feeding trial of control and biofortified white wheat flour” section), the method comprising delivering to an avian a feed composition comprising an effective amount of biofortified grain flour (diet containing 80% biofortified white flour, p. 2, “Experiment 2 – Feeding trial of control and biofortified white wheat flour” section) for at least four weeks (six weeks, p. 2, second full para). 
However, Beasley et al. is not prior art. Beasley was published online on 10 February 2020. The present application has domestic benefit to 31 January 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619